Title: To Alexander Hamilton from John P. Boyd, 10 March 1799
From: Boyd, John P.
To: Hamilton, Alexander


          
            General Alexr Hamilton
            Sir
            Philadelphia, March 10, 1799
          
          I have the honor to inclose a letter of introduction from General Lincoln, and regret very much my disappointment in not being able to have presented it in person, as it has only come on since my Arrival here, some letters that I had for the Secretary of State made it necessary that I should not delay at N York—
          I presume the letter is explanatory of my views, in coming here, & recommending them to your influence, in that presumption take the liberty of soliciting it.
          In the morning I go on farther south and on my return shall make my respect in person in the interim I have the honor to be with much respect Sir your obdt Humbl servant
          
            Jno. P. Boyd
          
          
            Philadelphia Mar 10th. 1799
          
        